T. B. Martin Jr. filed a petition for divorce against Ruth Hubbard Martin. The defendant filed her cross-bill seeking a divorce and alimony. On February 13, 1948, the jury rendered a verdict granting a divorce, giving to both parties the right to remarry, and awarding the defendant alimony. On the same date the verdict was made the judgment of the court. The next, and only, proceeding was a motion for *Page 794 
new trial filed by T. B. Martin Jr., on April 12, 1948. To the judgment overruling the motion for new trial the plaintiff in error excepted. The point has been raised by the defendant in error that the motion for new trial was not proper for the reason that no motion to set aside the verdict and judgment had been filed as required by statute. Held:
1. This court, in Dugas v. Dugas, 201 Ga. 190
(39 S.E.2d 658), after holding that the requirements of law as to a motion to set aside apply in all divorce cases in which a divorce is granted, whether tried before a judge or jury, and that, without such a motion, a motion for new trial was prematurely filed within thirty days from the date of the verdict and judgment, said: "When the judgment or the verdict and judgment does become final upon the rehearing of the case [on the motion to set aside] in the trial court, as provided by the statute, then and then only direct exceptions or a motion for new trial (as the case may be) is in order." In the instant case the plaintiff in error did not file a petition to modify or set aside the verdict and judgment within thirty days, nor at any other time, but more than thirty days after the rendering of the verdict and judgment, filed his motion for new trial. This case is controlled by Dugas v. Dugas, supra. This court is without jurisdiction, and the main and cross-bills of exceptions must be
Dismissed. All the Justices concur, except Atkinson, P. J., who dissents for the reasons stated in his dissenting opinion in Dugas v. Dugas, 201 Ga. 190; and Bell, J., who dissents from the dismissal of the main bill of exceptions, being of the opinion that the judgment on the main bill should be affirmed.
     Nos. 16445, 16446. JANUARY 10, 1949. REHEARING DENIED FEBRUARY 17, 1949.